Citation Nr: 0814960	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  02-12 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a May 19, 1970 rating decision was clearly and 
unmistakably erroneous (CUE) in its assignment of a single 10 
percent disability rating for scars to the left hand residual 
to a shell fragment wound. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which found no CUE present in the RO's May 
1970 rating decision not to assign the veteran multiple 
separate ratings for scars resulting from a shell fragment 
wound to the left hand.  The veteran subsequently initiated 
and perfected an appeal of this determinations.

In June 2003, the veteran testified before a Veterans Law 
Judge who is no longer with the Board.  In response to a May 
2005 letter, the veteran turned down VA's offer for a new 
hearing before an active Veterans Law Judge.

In a March 2004 decision, the Board found no CUE in the May 
1970 rating decision not to assign the veteran multiple 
separate ratings for scars resulting from a shell fragment 
wound to the left hand; however, a January 2005 order issued 
by the U.S. Court of Appeals for Veterans Claims (Court) 
vacated the March 2004 Board decision.  Likewise, in a 
November 2005 decision, the Board again found no CUE in the 
May 1970 rating decision not to assign the veteran multiple 
separate ratings for scars resulting from a shell fragment 
wound to the left hand; however, a November 2007 order issued 
by the Court vacated the November 2005 Board decision on this 
issue.  (The November 2007 Court Order upheld the Board's 
November 2005 decision on the issue of CUE in the May 1970 
rating decision not to assign a separate rating for 
peripheral nerve damage residual to the shell fragment wound 
to the left hand; therefore, this issue is no longer before 
the Board.)




FINDINGS OF FACT

1.  The May 19, 1970 rating decision granting a single 10 
percent rating for a scar of the left hand contained the 
legal error of failure to apply the regulatory provision 
requiring the resolution of reasonable doubt in the veteran's 
favor on the question of whether the veteran had three 
separate tender scars of the left hand.  

2.  Had the May 1970 RO rating decision not contained CUE, 
the outcome of the May 1970 rating decision would have been 
manifestly different in the grant of service connection for 
three tender scars of the left hand and the assignment of 
three separate 10 percent ratings, effective from April 30, 
1970.   


CONCLUSION OF LAW

There was CUE in the May 19, 1970 rating decision in its 
failure to award three separate 10 percent disability ratings 
for tender scars of the left hand.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Court has held that 
the duty to notify and assist a claimant is not applicable to 
claims of CUE.  Livesay v. Principi, 15 Vet. App. 165, 174 
(2001) (en banc); see also Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (holding that the Veterans Claims Assistance 
Act of 2000 does not affect matters on appeal when the issue 
is limited to statutory interpretation).  An allegation of 
CUE does not actually represent a "claim" but rather is a 
collateral attack on a final decision.  

Clear and Unmistakable Error Legal Precedents

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.  For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).  The determination as to whether CUE is 
shown in the December 1971 and July 1988 rating decisions 
must be based only on consideration of the evidence of record 
at the time of each decision in question, and with 
consideration of the laws extant at that time.  See Russell 
v. Principi, 3 Vet. App. 310, 313- 14 (1992).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

CUE in May 1970 Rating Decision Rating for Scars

The veteran's service medical records show that in April 1969 
during service in the Republic of Vietnam he was hit and 
injured by shrapnel in the left hand.  In a May 1970 rating 
decision, the RO granted service connection for a single 
tender scar of the left hand as a residual of shell fragment 
wound in the left hand, and assigned a single 10 percent 
disability rating, effective from April 30, 1970.    

Although the May 1970 rating decision granted service 
connection and assigned a 10 percent disability rating for 
only one tender scar of the left hand, the May 1970 rating 
decision noted that the evidence showed: 1) a pedicle graft 
in the dorsum of the left hand that was 7 centimeters by 3 
and 1/2 centimeters that included slight tenderness; 2) a 
slightly tender scar in the lateral aspect of the ring basal 
phalanx going into the web and extending to the base of the 
fifth finger; and 3) a 4 centimeters scar over the hypothenar 
eminence in the palm that was tender.  The May 1970 RO rating 
decision indicated that the veteran's service records were 
not at that time complete.

In February 2001, the veteran entered a claim for CUE in the 
May 1970 rating decision, contending that the RO adjudicator 
committed CUE in the May 1970 rating decision in failing to 
award three separate 10 percent ratings for tender scars of 
the left hand.  Through his attorney, the appellant is 
essentially contending that the VA adjudicator in May 1970 
ignored the favorable medical evidence of the presence of 
three separate tender scars of the left hand, even though the 
May 1970 rating decision reported in the rating decision the 
clinical findings that showed the presence of three scars.  
The appellant's contention is not simply that VA in the May 
1970 rating decision improperly weighed or evaluated the 
evidence, but that the May 1970 VA adjudicator selectively 
chose to weigh only the unfavorable evidence that showed a 
single "scar" and made this the basis for its finding that 
there was only a single scar of the left hand for which only 
a single 10 percent disability rating was warranted.  

The appellant further contends that, had the May 1970 VA 
adjudicator considered and weighed all the evidence of 
record, or constructively of record, at that time, not just 
the unfavorable evidence showing a single "scar," because 
there was medical evidence of record of both a "scar" and 
of three "scars," reasonable doubt on the factual question 
of how many tender scars the veteran had on his left hand had 
been raised by the medical evidence, so the VA adjudicator in 
May 1970 was required to apply the regulatory provisions of 
38 C.F.R. § 3.102 to resolve such reasonable doubt on this 
question in the veteran's favor.  The appellant further 
contends that, had reasonable doubt been properly applied, 
the manifest outcome of the May 1970 rating decision would 
have been the assignment of three separate 10 percent 
disability ratings for the three separate tender scars of the 
left hand that are residual to in-service shrapnel wound 
injury, effective from April 30, 1970.

The evidence of record at the time of the May 1970 rating 
decision shows that, following the April 1969 in-service 
shrapnel wound injury to the left hand during service in 
Vietnam, a split thickness skin graft was performed in 
October and November 1969 with skin grafts from the abdomen 
to the left hand.  A February 1970 Report of Medical 
Examination report (for Medical Board purposes) reflects a 
diagnosis of "tender scar in palm and dorsum of left hand 
and sides of 4th and 5th fingers, secondary to shrapnel 
wounds" in the Republic of Vietnam in April 1969.  A 
Physical Evaluation Board was recommended.  

A February 1970 VA memorandum requests hospitalization in 
March and April 1970 for the veteran for shrapnel wounds with 
"tender scar in palm and dorsum of left hand and sides of 4th 
and 5th fingers."  A March 1970 VA medical report, likewise, 
recommended transfer to a VA hospital for continued care of 
the left hand. 

A March 1970 service separation examination report showed 
clinical findings of a pedicle graft in the dorsum of the 
left hand that was about 7 centimeters long by 3 and 1/2 
centimeters wide with slight tenderness to the peripheral 
area; a slightly tender scar in the lateral aspect of the 
ring basal phalanx going into the web and extending slightly 
to the base of the fifth finger; and a 4 centimeters scar 
over the hypothenar eminence in the palm that was tender.  
The diagnosis was tender scar in palm and dorsum of left hand 
and sides of 4th and 5th fingers, due to shrapnel wounds 
received in Vietnam. 

An April 1970 report of Medical Board proceedings diagnosed 
"[t]ender scar in palm and dorsum of left hand and sides of 
4th and 5th fingers" due to shrapnel wounds received in 
Vietnam.  An April 1970 report of Physical Evaluation Board 
Proceedings reflects diagnoses that include tender and 
painful "scars" of the left hand.  On his April 30, 1970 
claim for service connection, the veteran wrote that he had 
"scar - palm + dorsum [left] hand + 4th & 5th fingers."  

After a review of the evidence of record at the time of the 
May 1970 rating decision, the Board finds that the May 19, 
1970 rating decision granting a single 10 percent rating for 
a scar of the left hand contained the legal error of failure 
to apply the regulatory provisions requiring the resolution 
of reasonable doubt in the veteran's favor on the question of 
whether the veteran had three separate tender scars of the 
left hand.  The reasonable doubt regulation, 38 C.F.R. 
§ 3.102 (1970), in effect in 1970 provided as follows: 

It is the defined and consistently applied policy 
of the Department of Veterans Affairs to administer 
the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, 
after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor 
of the claimant.  By reasonable doubt is meant one 
which exists by reason of the fact that the 
evidence does not satisfactorily prove or disprove 
the claim, yet a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  It is not a 
means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is 
required to submit evidence sufficient to justify a 
belief in a fair and impartial mind that his claim 
is well grounded.  Mere suspicion or doubt as to 
the truth of any statements submitted, as 
distinguished from impeachment or contradiction by 
evidence or known facts, is not justifiable basis 
for denying the application of the reasonable doubt 
doctrine if the entire, complete record otherwise 
warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the 
absence of official records, particularly if the 
basic incident allegedly arose under combat, or 
similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  
(Authority: 38 U.S.C. 501(a) (emphasis added).

At the time of the May 1970 rating decision, there was some 
medical evidence that referred to a "scar" of the veteran's 
left hand, and there was other medical evidence that referred 
to "scars" of the left hand, as well as specific clinical 
findings that delineated the presence of three tender scars.  
The medical evidence before the VA adjudicator in May 1970 
that showed the presence of three scars (versus just one 
scar) was of sufficient weight to invoke the doctrine of 
reasonable doubt, as the evidence did not satisfactorily 
prove or disprove the claim.  

The May 1970 VA adjudicator was required to, but did not, 
mention or apply the standard of reasonable doubt on the 
question of whether the medical evidence showed one or three 
scars of the left hand.  Because of the very specific 
clinical findings, measures, and medical descriptions of 
scars in this case that showed the presence of evidence that 
summarily referred to a "scar" versus "scars" and found 
that only one scar was present.  The specific clinical 
findings that weighed in favor of the veteran's claim, if not 
in fact outweighed any general references or diagnosis of a 
"scar," are of sufficient weight to place the evidence in 
relative equipoise on the question of how many tender scars 
the veteran had on his left hand.  

Notwithstanding the weight of the specific clinical and 
medical findings of three scars, the May 1970 VA adjudicator 
selectively and erroneously relied only on the unfavorable 
evidence that showed a "scar," entirely ignoring the 
evidence that was favorable to the veteran's claim that 
showed "scars" and that showed specific clinical measures 
of the three scars of the left hand.   

Although the May 1970 VA adjudicator reported clinical 
findings that showed the presence of three scars to the 
veteran's left hand at that time, the VA adjudicator did not 
in fact consider or weigh this evidence of multiple scars in 
the May 1970 rating decision.  Reporting of facts is not the 
same as adjudication of those facts.  The May 1970 VA 
adjudicator had a duty to weigh all the evidence then of 
record, including the specific clinical and medical evidence 
of three tender scars that was favorable to the veteran.  Had 
the VA adjudicator considered all the evidence then of 
record, or constructively of record, at least reasonable 
doubt consideration under 38 C.F.R. § 3.102 would have been 
invoked, and would have required resolution of the claim on 
this basis.  

Significantly, had the May 1970 VA adjudicator, as was 
required, applied reasonable doubt to the very facts reported 
in the May 1970 rating decision, to resolve the question of 
how many tender scars the veteran had on the left hand, the 
manifest outcome of the May 1970 rating decision would have 
been different, namely, the grant of service connection and 
the assignment of three separate 10 percent disability 
ratings for three distinct tender scars of the left hand, 
from April 30, 1970.  Had the May 1970 RO rating decision not 
contained CUE, the outcome of the May 1970 rating decision 
would have been the assignment of three separate 10 percent 
ratings for tender scars of the left hand, effective from 
April 30, 1970.  For these reasons, the Board finds that 
revision of the clearly and unmistakable erroneous May 1970 
rating decision is warranted.






ORDER

The May 1970 rating decision, which granted service 
connection for only one scar of the left hand, contained CUE, 
and should be revised to reflect a grant of service 
connection and assignment of separate 10 percent ratings for 
three scars of the left hand from April 30, 1970.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


